Memorandum Opinion
The plaintiff was convicted of aggravated assault and, in November 1969, was sentenced to the State prison for a term of not more than ten years or less than three years. He was paroled three times, and each time he was returned to the prison for violation of his parole conditions. About one-half year after his last imprisonment for violation of parole, the plaintiff filed a petition for a writ of habeas corpus and a motion for bail in the superior court. Following the superior court’s denial of the motion for bail, the plaintiff filed a motion for bail in the supreme court. Soon after that filing, the superior court denied the plaintiff’s petition for a writ of habeas corpus.
The grant or refusal of bail is discretionary with the trial court (State v. Booton, 114 N.H. 152, 317 A.2d 18 (1974); State v. Hutton, *344107 N.H. 426, 428, 223 A.2d 416, 417 (1966). See also Moses v. Helgemoe, 115 N.H. 672, 348 A.2d 354 (1975)), and the trial court’s exercise of discretion will be overturned by this court only on evidence of a compelling nature. State v. Booton supra. The record in this court discloses no evidence compelling a finding of abuse of discretion.
The order is

Plaintiff’s motion denied.